Exhibit 10.2

GENERAL SEVERANCE AGREEMENT

                    This General Severance Agreement (the “Agreement”) is made
as of the 8th day of June, 2011, between Enzon Pharmaceuticals, Inc., a Delaware
corporation, with offices in Bridgewater, New Jersey (the “Company”), and Ana I.
Stancic (“Executive”), a resident of New Jersey.

BACKGROUND

                    A. This Agreement is intended to specify, among other
things, the financial arrangements that the Company will provide to the
Executive upon Executive’s separation from employment with the Company under any
of the circumstances described herein.

                    B. Executive is employed by the Company in the capacity of
Senior Vice President, Finance and Chief Financial Officer, and, as such, is a
key executive of the Company.

                    C. This Agreement is entered into by the Company in the
belief that it is in the best interests of the Company and its shareholders to
provide stable conditions of employment for Executive notwithstanding the
possibility of, among other things, a threat or occurrence of certain types of
change in control, thereby enhancing the Company’s ability to attract and retain
highly qualified people.

                    D. The Company believes that it is important that it receive
certain assurances with respect to its Confidential Information, proprietary
information, intellectual property, trade secrets and Executive’s work product,
and that the Company receive certain protections with respect to Executive’s
activities following termination of Executive’s employment, and the Company is
willing to offer Executive the compensation, bonuses and other benefits set
forth in this Agreement in order to obtain such assurances and protections.

TERMS

                    To assure the Company that it will have the continued
dedication of Executive notwithstanding the possibility, threat or occurrence of
a bid to take over control of the Company, and to induce Executive to remain in
the employ of the Company, in consideration of the foregoing premises and for
other good and valuable consideration, the Company and Executive agree as
follows:

          1. Term of Agreement. The term of this Agreement (“Term”) shall
commence on the date hereof as first written above and shall continue through
the term of Executive’s employment with the Company; provided that in the event
that there occurs, during the Term, a Change in Control, as defined in Section
7(c) hereof, this Agreement shall continue in effect for a period of 12 months
beyond the date of such Change in Control.

 

 

 

          (a) The terms of the offer letter sent by the Company to the Executive
dated May 17, 2011 (the “Offer Letter”), shall be incorporated by reference into
this Agreement and shall be an integral part hereof. The compensation payable to
Executive


--------------------------------------------------------------------------------




 

 

 

during each fiscal year of the Company beginning after the date of commencement
of Executive’s employment shall be established by the Principal Executive
Officer following an annual performance review, but in no event shall the annual
rate of Base Salary or the Target Bonus set forth in the Offer Letter for any
successive year of the Term be less than the highest annual rate of Base Salary
or Target Bonus, as applicable, in effect during the previous year of the Term.

          2. Severance upon Termination without Cause or Termination by
Executive for Good Reason in Connection with Change in Control. Subject to the
limitation set forth in Section 3 hereof, in the event the Company terminates
Executive’s employment without Cause, or in the event of a Termination by
Executive for Good Reason, and either such termination occurs within the period
which commences ninety (90) days before and ends one (1) year following a Change
in Control as defined in Section 7(c):

 

 

 

                    (a) Executive shall receive her Base Salary through the date
of termination;

 

 

 

                    (b) Executive shall receive a pro rated portion of the
Target Bonus (based on the Base Salary at the time of such termination) which
would have been payable to Executive for the fiscal year during which such
termination occurs;

 

 

 

                    (c) Executive shall receive cash payments equal to one (1)
times the sum of the following: (i) her Base Salary at the time of such
termination and (ii) the Target Bonus (based on the Base Salary immediately
prior to such termination) for the fiscal year in which such termination occurs;

 

 

 

                    (d) Executive shall continue to be entitled to any deferred
compensation and other unpaid amounts and benefits earned and vested prior to
Executive’s termination;

 

 

 

                    (e) if Executive and Executive’s Family Members have medical
and dental coverage on the date of such termination under a group health plan
sponsored by the Company, the Company will reimburse Executive for the total
applicable premium cost for medical and dental coverage under COBRA for
Executive and Executive’s Family Members for a period of twelve (12) months,
commencing on the date of such termination; provided, that the Company shall
have no obligation to reimburse Executive for the premium cost of COBRA coverage
as of the date Executive and Executive’s Family Members become eligible to
obtain comparable benefits from a subsequent employer;

 

 

 

                    (f) the Company shall provide Executive outplacement
assistance, as determined by the Company in its discretion.

          3. Effect of Change in Control. In the event of a Change of Control as
defined in Section 7(c) in addition to any other consequences provided for in
this Agreement,

 

 

 

          (a) all options to acquire shares of the Company held by the Executive
shall become fully vested immediately prior to the effective date of the Change
in Control.

2

--------------------------------------------------------------------------------




 

 

 

Executive shall have a reasonable opportunity to exercise all or any portion of
such options prior to the effective date of the Change in Control, and any
options not exercised prior to the effective date of the Change in Control shall
terminate as of the effective date of the Change in Control and will be of no
further force or effect. To the extent that this section 3(a) is inconsistent
with the provisions of the relevant plan and granting instruments under which
such options were issued, the Company and Executive agree that such inconsistent
provisions are hereby superceded and the provisions of this Section 3(a) shall
govern; and

 

 

 

          (b) all shares of restricted stock and/or restricted stock units
awarded to Executive shall fully vest immediately prior to the Change in
Control.

          4. Limitation. Nothing in this Agreement or in any other plan, award
or agreement of the Company applicable to the Executive shall result in the
reduction or limitation of (i) any payments under Section 2 and/or (ii) the
accelerated vesting of options to acquire common stock and/or (iii) shares of
restricted stock and/or restricted stock units under Section 3 or (iv) any other
payments or benefits (the “Total Payments”) that may be deemed to be contingent
upon a change in ownership or control pursuant to Section 280G of the Internal
Revenue Code (“Code”), regardless of whether the Total Payments would be subject
to the excise tax imposed by Section 4999 of the Code. If the Executive does
become liable for any excise tax under Section 4999 of the Code, such liability
shall not entitle the Executive to any additional payments from the Company to
reimburse the Executive for such tax liability. The Company shall be entitled to
withhold from payments due to the Executive an amount equal to the actual amount
of any excise tax under Section 4999 of the Code to which the Executive is
subject, as determined by the Company’s independent auditors.

          5. Time of Payments. All payments made to Executive under any of the
subsections of Section 2 which are based upon Executive’s Base Salary or Target
Bonus shall be made at or as soon as practicable after the termination of
Executive’s employment.

          6. Release. Notwithstanding anything else herein to the contrary,
Executive shall not be entitled to realize or receive any termination related
benefits provided for under this Agreement, including, without limitation, all
post-termination payments and the acceleration of option or restricted stock or
restricted stock unit vesting schedules, unless Executive shall have executed
and delivered to the Company a full release (reasonably satisfactory to the
Executive and the Company’s counsel) of all claims against the Company and its
affiliates, successors and assigns.

          7. Definitions.

 

 

 

                    (a) “Base Salary” means Executive’s annual base salary as
established by the Board of Directors of the Company (“Board”) or the
Compensation Committee from time to time. Executive’s initial Base Salary is as
set forth in the Offer Letter

 

 

 

                    (b) “Cause” means:

 

 

 

                              (i) the willful engaging by Executive in illegal
conduct or gross misconduct which is demonstrably and materially injurious to
the Company; or

3

--------------------------------------------------------------------------------




 

 

 

                              (ii) Executive’s refusal or inability to perform
the duties of his or her position as an executive employed by the Company, which
refusal or inability is demonstrably and materially injurious to the Company; or

 

 

 

                              (iii) Executive’s breach of his or her obligations
under this Agreement or any employment agreement between the Company and
Executive, which breach is demonstrably and materially injurious to the Company;
or

 

 

 

                              (iv) Executive’s failure, where applicable, to
maintain Executive’s immigration status with the U.S. Immigration and
Naturalization Service or the Executive’s failure to maintain valid employment
authorization to provide services to the Company.

 

 

 

                              For purposes of this Section 7(b), no act or
failure to act on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive’s action of omission was in the best interest of the Company.
Notwithstanding the foregoing, with respect to the definitions of Cause set
forth in clauses (i)-(iii) above, Executive shall not be deemed to have been
terminated for Cause unless and until the Company delivers to Executive a notice
of such termination for Cause. Such notice shall be in writing, addressed to
Executive, labeled “Personal and Confidential,” and sent to the address for
Executive set forth in Section 8(i) hereof. Any such notice shall describe, with
particularity, the conduct of Executive forming the basis for such termination
of employment. Any such notices shall become effective on the 30th day following
delivery thereof to Executive if Executive has not cured the conduct identified
in such notice to the satisfaction of the Company, provided, however, that the
Company may elect to make such termination effective immediately, in which case
Executive’s employment shall terminate immediately upon delivery of the notice
of termination, but the Company shall continue to pay Executive his or her
salary during such 30-day period and the last day of such 30-day period shall be
deemed to be the date of termination of his or her employment for purposes of
any pro rata calculations and determination of post-termination periods under
this agreement.

 

 

 

                    (c) “Change in Control” means the following:

 

 

 

                              (i) “Board Change” which, for purposes of this
Agreement, shall have occurred if, over any twenty-four month period, a majority
of the seats (other than vacant seats) on the Company’s Board were to be
occupied by individuals who were neither (A) nominated by at least one-half
(1/2) of the directors then in office (but excluding, for purposes of
determining directors then in office, any director whose initial assumption of
office occurs as a result of either an actual or threatened election contest, or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person (as defined herein) other than the Company or its board of
directors); nor (B) appointed by directors so nominated, or

 

 

 

                              (ii) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the

4

--------------------------------------------------------------------------------




 

 

 

“Exchange Act”), (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a majority of the then
outstanding voting securities of the Company; provided, however, that the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition by the Company, or (2) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (3) any public offering or private placement by
the Company of its voting securities; or

 

 

 

                              (iii) a consolidation of the Company with another
entity, or a merger of the Company with another entity in which neither the
Company nor a corporation that, prior to the merger, was a subsidiary of the
Company shall be the surviving entity; or

 

 

 

                              (iv) a merger of the Company following which
either the Company or a corporation that, prior to the merger, was a subsidiary
of the Company shall be the surviving entity and a majority of the then
outstanding voting securities of the Company is beneficially owned (within the
meaning of beneficial owner, as specified below) by a Person or Persons who were
not “beneficial owners,” as defined in Rule 13d-3 of the Exchange Act, of a
majority of the Outstanding Company Voting Securities immediately prior to such
merger; or

 

 

 

                              (v) a voluntary or involuntary liquidation of the
Company;

 

 

 

                              (vi) a sale or disposition by the Company of at
least 80% of its assets in a single transaction or a series of transactions
(other than a sale or disposition of assets to a subsidiary of the Company in a
transaction not otherwise involving a Change in Control or a change in control
of such subsidiary).

 

 

 

                              Transactions in which the Executive is part of the
acquiring group do not constitute a Change in Control.

 

 

 

                    (d) “Good Reason” means:

 

 

 

                              (i) any material adverse change in Executive’s
status or position as an officer of the Company, including, without limitation,
any diminution in Executive’s duties, responsibilities or authority as of the
Effective Date or the assignment to Executive of any duties or responsibilities
that are inconsistent with Executive’s status or position; provided, however,
that none of the foregoing shall be deemed to have occurred by virtue of a
change in Executive’s reporting relationship as long as Executive maintains his
then current duties and responsibilities;

 

 

 

                              (ii) a reduction in Executive’s then current Base
Salary or Target Bonus; or

 

 

 

                              (iii) prior to Executive being permitted to
terminate his employment for Good Reason hereunder, the Company shall have
failed to cure any alleged condition described in subparagraphs (i) – (ii) above
within the “Cure Period” (defined below). For purposes of this Paragraph 7(d),
the term “Cure Period” means the period commencing on the date of receipt of
Executive’s notice referred to in the preceding sentence and

5

--------------------------------------------------------------------------------




 

 

 

ending on the earlier of (A) sixty (60) days thereafter or (B) two weeks prior
to the first anniversary of the relevant Change in Control.

 

 

 

                    (e) “Target Bonus” means the performance based cash bonus as
determined under the Company’s bonus plan for management (and any successor
bonus plan covering management). The amount of Executive’s annual Target Bonus
is determined by the Board in its discretion following consultation between the
Principal Executive Officer and Executive prior to, or within sixty (60) days
after the commencement of, each fiscal year. Executive’s initial Target Bonus is
as set forth in the Offer Letter.

 

 

          7A. The Company shall indemnify Executive and hold him harmless from
and against any claim, liability and expense (including, without limitation,
reasonable attorney fees) made against or incurred by him in connection with his
employment by the Company. Such indemnification shall be provided in a manner
and to an extent that is not less favorable to the Executive as the
indemnification protection that is afforded by the Company to any other officer
of comparable title and that is consistent with industry custom and standards.

 

 

 

8. Miscellaneous.

 

 

 

                    (a) No Funding of Severance. Nothing contained in this
Agreement or otherwise shall require the Company to segregate, earmark or
otherwise set aside any funds or other assets to provide for any payments
required to be made under Section 2 hereof, and the rights of Executive to any
benefits hereunder shall be solely those of a general, unsecured creditor of the
Company.

 

 

 

                    (b) Beneficiaries. In the event of Executive’s death, any
amount or benefit payable or distributable to Executive pursuant to this
Agreement shall be paid to the beneficiary designated by Executive for such
purpose in the last written instrument received by the Company prior to
Executive’s death, if any, or, if no beneficiary has been designated, to
Executive’s estate, but such designation shall not be deemed to supersede any
beneficiary designation under any benefit plan of the Company.

 

 

 

                    (c) Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior understandings, agreements or representations,
written or oral, relating to the subject matter hereof.

 

 

 

                    (d) Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.

 

 

 

                    (e) Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable law or rule, the
validity, legality and enforceability of the other provision of this Agreement
will not be affected or impaired thereby.

6

--------------------------------------------------------------------------------




 

 

 

                    (f) Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives and, to the extent permitted by Section 7(g),
successors and assigns. The Company will require its successors to expressly
assume its obligations under this Agreement.

 

 

 

                    (g) Assignability. Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable (including by operation of law) by either party without the prior
written consent of the other party to this Agreement.

 

 

 

                    (h) Modification, Amendment, Waiver or Termination. No
provision of this Agreement may be modified, amended, waived or terminated
except by an instrument in writing signed by the parties to this Agreement. No
course of dealing between the parties will modify, amend, waive or terminate any
provision of this Agreement or any rights or obligations of any party under or
by reason of this Agreement. No delay on the part of the Company in exercising
any right hereunder shall operate as a waiver of such right. No waiver, express
or implied, by the Company of any right or any breach by Executive shall
constitute a waiver of any other right or breach by Executive.

 

 

 

                    (i) Notices. All notices, consents, requests, instructions,
approvals or other communications provided for herein shall be in writing and
delivered by personal delivery, overnight courier, mail, electronic facsimile or
e-mail addressed to the receiving party at the address set forth herein. All
such communications shall be effective when received.


 

 

 

 

Address for the Executive:

 

 

 

 

Ana I. Stancic

 

 

1 Squire Court

 

 

Mahwah, NJ 07430

 

 

 

 

Address for the Company:

 

 

 

 

Enzon Pharmaceuticals, Inc.

 

 

20 Kingsbridge Road

 

 

Piscataway, New Jersey 08854

 

 

Attn: Vice President and General Counsel


 

 

 

                    Any party may change the address set forth above by notice
to each other party given as provided herein.

 

 

 

                    (j) Headings. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

7

--------------------------------------------------------------------------------




 

 

 

                    (k) Governing Law. ALL MATTERS RELATING TO THE
INTERPRETATION, CONSTRUCTION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF.

 

 

 

                    (l) Arbitration. Any claim or controversy arising out of or
relating to this Agreement or the breach hereof shall be settled by arbitration
in accordance with the laws of the State of New Jersey. Such arbitration shall
be conducted in the State of New Jersey in accordance with the rules then
existing of the American Arbitration Association. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. In the event of any dispute arising under this Agreement, the
respective parties shall be responsible for the payment of their own legal fees
and disbursements.

 

 

 

                    (m) Third-Party Benefit. Nothing in this Agreement, express
or implied, is intended to confer upon any third party any rights, remedies,
obligations or liabilities of any nature whatsoever.

 

 

 

                    (n) Withholding Taxes. The Company may withhold from any
benefits payable under this Agreement or any other agreement all federal, state,
city or other taxes as shall be required pursuant to any law or governmental
regulation or ruling. Executive hereby agrees to indemnify and hold harmless the
Company should the Company fail to withhold tax from any such payment from which
tax is required to be withheld.

 

 

 

                    (o) No Right to Continued Employment. Executive understands
that this Severance Agreement is not an employment contract and nothing
contained herein creates any right to continuous employment with the Company, or
to employment by the Company for any specified period of time.

 

 

 

                    (p) Termination of Previous Agreement. The Previous
Agreement is hereby terminated and of no further force or effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

ENZON PHARMACEUTICALS, INC.

 

 

By:

/s/ Ralph del Campo

 

--------------------------------------------------------------------------------

 

Ralph del Campo

 

Chief Operating Officer & Principal Executive Officer

 

 

By:

/s/ Ana I. Stancic

 

--------------------------------------------------------------------------------

 

Ana I. Stancic

8

--------------------------------------------------------------------------------